46 F.3d 1125
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard E. LARKIN, Jr., Plaintiff Appellant,v.Jean SMITH, Director of Chesterfield County Social Services(CCSS), individually;  Suzanne Fleming, Chief of Social Workfor CCSS, individually;  Joan Norfleet, Supervisor of SocialWork/Child Protective Services (CPS), individually;  JeanGrim, Social Worker of C.P.S., individually, Defendants Appellees.
No. 94-1933.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 13, 1994.Decided Dec. 28, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge.  (CA-94-53)
Richard E. Larkin, Jr., Appellant Pro Se.  Michael Steven Jonas Chernau, COUNTY ATTORNEY'S OFFICE, Chesterfield, VA, for Appellees.
E.D.Va.
AFFIRMED.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment to the Defendants on Appellant's complaint brought pursuant to 42 U.S.C. Secs. 1981-1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Larkin v. Smith, No. CA-94-53 (E.D. Va.  June 22, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.